DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending in the application. 
	Claims 4 and 17 are withdrawn from current consideration as being drawn to a non-elected species (see below).
	Claims 1-3, 5-16, and 18-23 remain under current consideration by the Examiner.

Election/Restrictions
Applicant’s election of species A (Figs. 1A-5 and 11A-11D) in the reply filed on 10 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2021.
Note:  In the response filed 10 May 2021, Applicant asserted that claims 1-23 are all readable on the elected species.  However, Examiner notes that claims 4 and 17 do not read on the elected species A (Figs. 1A-5 and 11A-11D) because the species of Figs. 1A-5 and 11A-11D does not show a “flexible tongue formed integral with and in the same material as a material of said at least one of the first panel and the second panel.”  Accordingly, claims 4 and 17 are withdrawn from current consideration.
Claims 1-3, 5-16, and 18-23 remain under current consideration by the Examiner.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities.  Correction is required.  See MPEP § 608.01(b).
The abstract is objected to because it uses phrases which can be implied (“is disclosed”; first sentence).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 13:  In line 4 of claim 13, “of” should be deleted after “second panel type”.  In addition, In line 9 of claim 13, “end” should be replaced with --ends--. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 14:  Claim 13 recites the limitations "the first panel type" and “the second panel type” in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
In addition, claim 14 is written such that it depends from claim 1.  However, all of the main elements (i.e. a “first panel”, a “second panel”, and a “third panel”, etc.) are already claim in claim 1.  Accordingly, claim 14 fails to properly further limit claim 1, from which it depends.
	For examination purposes for this Office Action only, the Examiner will interpret claim 14 as though it depends from claim 11, rather than from claim 1.  Clarification and correction are required. 
	Re Claims 15-23:  These claims are considered indefinite because they depend from indefinite claim 14.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forschle (FR 2597173). 
Re Claim 1:  Forschle discloses a set of panels (see Fig. 3; also see annotated Fig. 3 below) for an assembled product, comprising: 
a first panel (panel 1 on the left-hand side of Fig. 3); 
a second panel (panel 1 on the right-hand side of Fig. 3); and 
a third panel (3; Fig. 3); wherein 
each of the first panel (1) and the second panel (1) comprises a first surface (the upper surface; Fig. 3), a second surface (the lower surface; Fig. 3), which is substantially parallel with the first surface, an edge groove (2), and an end surface (at D); 
the third panel (3) comprises a first surface (the right-hand surface; Fig. 3) and a second surface (the left-hand surface; Fig. 3), which is substantially parallel with the first surface, and an end surface (at 5, 5) extending at least partially between the first surface and the second surface of the third panel; and 
the end surface (at 5, 5; Fig. 3) of the third panel (3) comprises a first tongue (protrusion 5 on the left-hand side of Fig. 3) and a second tongue (protrusion 5 on the right-hand side of Fig. 3); 
wherein: 

the first tongue (protrusion 5 on the left-hand side of Fig. 3) of the third panel (3) is configured to be arranged in the edge groove (2) of the first panel (panel 1 on the left-hand side of Fig. 3) to join the first panel and the third panel, and the second tongue (protrusion 5 on the right-hand side of Fig. 3) of the third panel is configured to be received in the edge groove (2) of the second panel (panel 1 on the right-hand side of Fig. 3) to join the second panel to the third panel, whereby the first panel (1), the second panel (1), and the third panel (3) are joined at least in a first direction.

    PNG
    media_image1.png
    473
    836
    media_image1.png
    Greyscale

Re Claim 2:  Forschle discloses a set of panels (see Fig. 3) wherein the first panel (1) and the second panel (1) are configured to be arranged with their respective end surfaces (at D, D; Fig. 3) in abutment.
Re Claim 6:  Forschle discloses a set of panels (see Fig. 3) wherein each of the first panel (1) and the second panel (1) comprises a tongue (6) formed by the end surface (at D) and 
Re Claim 7:  Forschle discloses a set of panels (see Fig. 3) wherein the end groove (4) is at least partially formed by a lateral surface (see annotate Fig. 2 below) of the first tongue (5) of the third panel and a lateral surface (see below) of the second tongue (5) of the third panel, and a surface (the top surface at ref. no. 4) extending between said lateral surfaces.

    PNG
    media_image2.png
    372
    652
    media_image2.png
    Greyscale

Re Claim 8:  Forschle discloses a set of panels (see Fig. 3) wherein the third panel (3) comprises a single end groove (4) between the first tongue (5) and the second tongue (5) of the third panel, and wherein the tongue (6) of the first panel (panel 1 on the left-hand side of Fig. 3) and the tongue (6) of the second panel (panel 1 on the right-hand side of Fig. 3) are tongue portions of a multi-part tongue (6, 6; Fig. 3), said multi-part tongue (6, 6) being formed when the first panel (1) and the second panel (1) are arranged with their respective end surfaces (at D) in abutment (see Fig. 3) and with their respective edge grooves (2, 2) arranged in parallel, and said multi-part tongue (6, 6) being configured to be arranged in said single end groove (4) of the third panel (3).
Re Claim 9:  Forschle discloses a set of panels (see Fig. 3) wherein: 
an end surface of the tongue of the first panel and an end surface of the tongue of the second panel are configured to abut the end groove of the third panel, and an end surface of the first tongue of the third panel is configured to be spaced apart from a bottom wall of the edge groove of the first panel and an end surface of the second tongue of the third panel is configured to be spaced apart from a bottom wall of the edge groove of the second panel, when the panels are assembled; or 
an end surface (see “spaced end surfaces” in the 2nd annotated Fig. 3 below) of the tongue (6) of the first panel (panel 1 on the left-hand side of Fig. 3) and an end surface (see below) of the tongue of the second panel (panel 1 on the right-hand side of Fig. 3) are configured to be spaced apart (see “space” below) from the end groove (at 4) of the third panel (3), and an end surface (see “abutting end surfaces” in the 2nd annotated Fig. 3 below) of the first tongue of the third panel is configured to abut a bottom wall (at 2) of the edge groove of the first panel (1) and an end surface (see below) of the second tongue of the third panel is configured to abut a bottom wall (at 2) of the edge groove of the second panel, when the panels are assembled.

    PNG
    media_image3.png
    432
    765
    media_image3.png
    Greyscale

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiina (US Patent 3,836,217).
	Re Claim 11:  Shiina discloses a set of panels for forming a multi-module frame, wherein the set of panels comprises: 
a plurality of panels of a first panel type (horizontal panels 2, 3) configured to be arranged in a first direction (a horizontal direction); 
a plurality of panels of a second panel type (vertical panels 4, 5) configured to be arranged in a second direction (a vertical direction), which is substantially perpendicular to the first direction; and 
at least one corner element (corner connectors 13; see Figs. 1-2 and 8); 
wherein: 
the panels of the first panel type (2, 3) comprise locking elements (6) extending along edge portions of opposite ends of each panel; 
the panels of the second panel type (4, 5) comprise a first locking element (6) and a second locking element (6) arranged at the same end of the panel of the second panel type; 
the first locking element (6) and the second locking element (6) of the panels of the second panel type (4, 5) being directly lockable (via connectors 13) to either of the locking elements (6) of the panels of the first panel type (2, 3); and 
the corner element (corner connectors 13) is attachable to at least one of the first locking element (6) and the second locking element (6) at one end of the panel of the second panel type (4, 5) when said panel of the second panel type is directly locked to a single panel (2 or 3) of the first panel type (see Figs. 1 and 8).
Re Claim 12:  Shiina discloses a set of panels wherein the corner element (corner connectors 13) comprises at least one of a support element (the upper lip 15 in the orientation shown in Fig. 2) configured to be supported by at least one of the panel (2) of the first panel type and the panel of the second panel type, and a locking element (the lower lip 15 in the 
Re Claim 13:  Shiina discloses a set of panels (see Fig. 8) wherein the set comprises panels for forming at least two modules of a multi-modular frame, including: 
four panels of the first panel type (upper horizontal boards 2 and lower horizontal boards 3; see Figs. 1 and 8); 
three panels of the second panel type of (vertical boards 4, 5); and 
at least one corner element (corner connectors 13), wherein 
each end of a first panel (an inner one of the vertical panels; see annotated Fig. 8 below) of the second panel type is lockable to two panels (two upper horizontal boards 2 and two lower horizontal boards 3) of the first panel type, and each end of a second panel and a third panel (the outer vertical panels; see annotated Fig. 8 below) of the second panel type is lockable to a single panel (one upper horizontal board 2 and one lower horizontal board 3) of the first panel type; and 
one corner element (13; see below) is attached to at least one of the end of the second panel and the third panel of the second panel type.

    PNG
    media_image4.png
    399
    712
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Forschle (FR 2597173), as applied to claims 1-2 and 6-9  above, and further in view of Hakansson (US Patent 8,887,468).
	Re Claims 3, 5, and 10:  Forschle, as discussed for claim 1 above, discloses a set of panels significantly as claimed except wherein each of the first panel and the second panel further comprises an insertion groove for a flexible tongue, the insertion groove being arranged between the end surface and the first surface of the respective first panel and the second panel, and wherein the third panel comprises a first tongue groove extending from the first surface thereof and a second tongue groove extending from the second surface thereof, wherein each tongue groove is arranged to receive a portion of the flexible tongue when the first panel, the second panel, and the third panel are joined (as is required by claim 3); and wherein each insertion groove is inclined towards the respective first surface of the first panel and the second panel, and wherein the respective first tongue and second tongue of the third panel are arranged to push each flexible tongue into the insertion groove when the third panel is joined to the first panel and the second panel (as is required by claim 5); and/or wherein each of the first panel and the second panel comprises at least one of a front edge and a back edge, which extends between the first surface and the second surface of the respective first panel and the second panel, and wherein one adjacent end of the edge groove of the respective first panel claim 10).
	Hakansson teaches the use of a set of panels (see Fig. 5a) comprising a horizontal panel (1) and a vertical panel (2), the horizontal panel comprising a groove (receiving the shaded material 25; Fig. 5a), wherein the vertical panel is configured to be received in the groove, whereby the panels are joined, and further wherein the horizontal panel further comprises a first insertion groove (holding the first tongue 3c) for a flexible tongue (3c), and a second insertion groove (holding second tongue 3d) for a flexible tongue (3d), each insertion groove being arranged between a lower surface and an upper surface of the horizontal panel, and wherein the vertical panel comprises a first tongue groove (receiving the end of first tongue 3c) extending from a first surface (the left-hand surface) thereof and a second tongue groove (receiving the end of second tongue 3d) extending from a second surface (the right-hand surface) thereof, wherein each tongue groove is arranged to receive a portion of the flexible tongue 93c, 3d) when the horizontal panel and the vertical panel are; and wherein each insertion groove is inclined towards the respective upper surface of the horizontal panel, and wherein a respective end surface of the vertical panel is arranged to push each flexible tongue (3c, 3d) into the insertion groove when the vertical panel is joined to the horizontal panel; and further wherein each of panels (1, 2) comprises at least one of a front edge and a back edge (see Figs. 11a-11b), which extends between the upper and lower surfaces of the horizontal panel (1), and wherein one adjacent end of the groove of the horizontal panel is spaced apart from said at least one of a front edge and a back edge (see Figs. 11a-11b), for the purpose of securely attaching the horizontal and vertical panels together in a manner that is easy to assemble and also that hides the connecting parts from view in a final assembled position.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Forschle such that each of the first panel and the second panel (i.e. the horizontal panels) further comprises an insertion groove for a flexible tongue, the claim 3); and wherein each insertion groove is inclined towards the respective first surface of the first panel and the second panel, and wherein the respective first tongue and second tongue of the third panel are arranged to push each flexible tongue into the insertion groove when the third panel is joined to the first panel and the second panel (as is required by claim 5); and/or wherein each of the first panel and the second panel comprises at least one of a front edge and a back edge, which extends between the first surface and the second surface of the respective first panel and the second panel, and wherein one adjacent end of the edge groove of the respective first panel and the second panel is spaced apart from said at least one of a front edge and a back edge (as is required by claim 10), as taught by Hakansson, for the purpose of securely attaching the horizontal and vertical panels together in a manner that is easy to assemble and also that hides the connecting parts from view in a final assembled position.

Claims 11-15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Forschle (FR 2597173) in view of Shiina (US Patent 3,836,217).
	Re Claim 11:  Forschle discloses a set of panels (see Fig. 4) for forming a multi-module frame, wherein the set of panels comprises: 
a plurality of panels of a first panel type (horizontal panels 1) configured to be arranged in a first direction (a horizontal direction); 

wherein: 
the panels of the first panel type (1) comprise locking elements (6; Fig. 3) extending along edge portions of opposite ends of each panel; 
the panels of the second panel type (3) comprise a first locking element (projection 5 on the left-hand side of Fig. 3) and a second locking element (projection 5 on the right-hand side of Fig. 3) arranged at the same end of the panel of the second panel type (3); 
the first locking element (5) and the second locking element (5) of the panels of the second panel type (3) being directly lockable to either of the locking elements (6, 6) of the panels of the first panel type (1, 1; Fig. 3); and 

Forschle fails to disclose at least one corner element, wherein the corner element is attachable to at least one of the first locking element and the second locking element at one end of the panel of the second panel type  when said panel of the second panel type is directly locked to a single panel of the first panel type.
Shiina teaches the use of a set of set of panels for forming a multi-module frame, wherein the set of panels comprises: a plurality of panels of a first panel type (horizontal panels 2, 3) configured to be arranged in a first direction (a horizontal direction); a plurality of panels of a second panel type (vertical panels 4, 5) configured to be arranged in a second direction (a vertical direction), which is substantially perpendicular to the first direction; wherein: the panels of the first panel type (2, 3) comprise locking elements (6) extending along edge portions of opposite ends of each panel; the panels of the second panel type (4, 5) comprise a first locking element (6) and a second locking element (6) arranged at the same end of the panel of the second panel type; the first locking element (6) and the second locking element (6) of the panels 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Forschle such that it further comprises at least one corner element, wherein the corner element is attachable to at least one of the first locking element and the second locking element at one end of the panel of the second panel type  when said panel of the second panel type is directly locked to a single panel of the first panel type, as taught by Shiina, for the purpose of securely connecting the panels at the corners of the set in a manner such that the locking elements are not exposed.
Re Claim 12:  Shiina further teaches the use of a set of set of panels, wherein the corner element (corner connectors 13) comprises at least one of a support element (the upper lip 15 in the orientation shown in Fig. 2) configured to be supported by at least one of the panel (2) of the first panel type and the panel of the second panel type, and a locking element (the lower lip 15 in the orientation of Fig. 2) locking against a tongue groove (11) of the panel (4) of the second panel type, for the purpose of securely connecting the panels at the corners of the set in a manner such that the locking elements are not exposed.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Forschle such that the corner element comprises at least one of a support element configured to be supported by at least one of the panel of the first panel type and the panel of the second panel type, and a locking element locking against a Shiina, for the purpose of securely connecting the panels at the corners of the set in a manner such that the locking elements are not exposed.
Re Claim 13:  Forschle further discloses a set of panels (see Fig. 4) wherein the set comprises panels for forming at least two modules of a multi-modular frame, including: four panels of the first panel type (horizontal panels 1); three panels of the second panel type (vertical panels 3); wherein each end of a first panel (one of the interior vertical panels 3) of the second panel type is lockable to two panels of the first panel type (1), and each end of a second panel (one of the outer-most vertical panels 3) and a third panel (the other one of the outer-most vertical panels 3) of the second panel type is lockable to a single panel of the first panel type (1).
Forschle fails to disclose at least one corner element, wherein one corner element is attached to at least one of the end of the second panel and the third panel of the second panel type.
Shiina teaches the use of a set of panels (see Fig. 8) wherein the set comprises panels for forming at least two modules of a multi-modular frame, including: four panels of the first panel type (upper horizontal boards 2 and lower horizontal boards 3; see Figs. 1 and 8); three panels of the second panel type of (vertical boards 4, 5); wherein each end of a first panel (an inner one of the vertical panels; see annotated Fig. 8 above) of the second panel type is lockable to two panels (two upper horizontal boards 2 and two lower horizontal boards 3) of the first panel type, and each end of a second panel and a third panel (the outer vertical panels; see annotated Fig. 8 above) of the second panel type is lockable to a single panel (one upper horizontal board 2 and one lower horizontal board 3) of the first panel type; and further comprising at least one corner element (corner connectors 13), wherein one corner element (13; see annotated Fig. 8 above) is attached to at least one of the end of the second panel and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Forschle such that it further comprises at least one corner element, wherein one corner element is attached to at least one of the end of the second panel and the third panel of the second panel type, as taught by Shiina, for the purpose of securely connecting the panels at the corners of the set in a manner such that the locking elements are not exposed.
Re Claim 14, as best understood by the Examiner:  Forschle, as modified in view of Shiina for claim 11 above, discloses a set of panels (see Figs. 3-4 as well as annotated Fig. 3 in the rejection of claim 1 above), wherein 
a first panel (panel 1 on the left-hand side of Fig. 3) is of the first panel type (1); 
a second panel (panel 1 on the right-hand side of Fig. 3) is of the first panel type (1); and
a third panel (3; Fig. 3) is of the second panel type (3); wherein:
each of the first panel (1) and the second panel (1) comprises a first surface (the upper surface; Fig. 3), a second surface (the lower surface; Fig. 3), which is substantially parallel with the first surface, an edge groove (2), and an end surface (at D); 
the third panel (3) comprises a first surface (the right-hand surface; Fig. 3) and a second surface (the left-hand surface; Fig. 3), which is substantially parallel with the first surface, and an end surface (at 5, 5) extending at least partially between the first surface and the second surface of the third panel; and 
the end surface (at 5, 5; Fig. 3) of the third panel (3) comprises a first tongue (protrusion 5 on the left-hand side of Fig. 3) and a second tongue (protrusion 5 on the right-hand side of Fig. 3); 
wherein: 

the first tongue (protrusion 5 on the left-hand side of Fig. 3) of the third panel (3) is configured to be arranged in the edge groove (2) of the first panel (panel 1 on the left-hand side of Fig. 3) to join the first panel and the third panel, and the second tongue (protrusion 5 on the right-hand side of Fig. 3) of the third panel is configured to be received in the edge groove (2) of the second panel (panel 1 on the right-hand side of Fig. 3) to join the second panel to the third panel, whereby the first panel (1), the second panel (1), and the third panel (3) are joined at least in a first direction.
Re Claim 15:  Forschle further discloses a set of panels (see Fig. 3) wherein the first panel (1) and the second panel (1) are configured to be arranged with their respective end surfaces (at D, D; Fig. 3) in abutment.
Re Claim 19:  Forschle further discloses a set of panels (see Fig. 3) wherein each of the first panel (1) and the second panel (1) comprises a tongue (6) formed by the end surface (at D) and the edge groove (2) thereof, and wherein the third panel (3) comprises at least one end groove (4) between the first tongue (5) and the second tongue (5) thereof.
Re Claim 20:  Forschle further discloses a set of panels (see Fig. 3) wherein the end groove (4) is at least partially formed by a lateral surface (see annotate Fig. 2 in the rejection of claim 7 above) of the first tongue (5) of the third panel and a lateral surface of the second tongue (5) of the third panel, and a surface (the top surface at ref. no. 4) extending between said lateral surfaces.
Re Claim 21:  Forschle further discloses a set of panels (see Fig. 3) wherein the third panel (3) comprises a single end groove (4) between the first tongue (5) and the second tongue (5) of the third panel, and wherein the tongue (6) of the first panel (panel 1 on the left-hand side of Fig. 3) and the tongue (6) of the second panel (panel 1 on the right-hand side of Fig. 3) are 
Re Claim 22:  Forschle further discloses a set of panels (see Fig. 3) wherein: 
an end surface of the tongue of the first panel and an end surface of the tongue of the second panel are configured to abut the end groove of the third panel, and an end surface of the first tongue of the third panel is configured to be spaced apart from a bottom wall of the edge groove of the first panel and an end surface of the second tongue of the third panel is configured to be spaced apart from a bottom wall of the edge groove of the second panel, when the panels are assembled; or 
an end surface (see “spaced end surfaces” in the 2nd annotated Fig. 3 below) of the tongue (6) of the first panel (panel 1 on the left-hand side of Fig. 3) and an end surface (see below) of the tongue of the second panel (panel 1 on the right-hand side of Fig. 3) are configured to be spaced apart (see “space” below) from the end groove (at 4) of the third panel (3), and an end surface (see “abutting end surfaces” in the 2nd annotated Fig. 3 below) of the first tongue of the third panel is configured to abut a bottom wall (at 2) of the edge groove of the first panel (1) and an end surface (see below) of the second tongue of the third panel is configured to abut a bottom wall (at 2) of the edge groove of the second panel, when the panels are assembled.

Claims 16, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forschle (FR 2597173) in view of Shiina (US Patent 3,836,217), as applied to claims 11-15 and 19-22 above, and further in view of Hakansson (US Patent 8,887,468).
Re Claims 16, 18, and 23:  Forschle, as modified in view of Shiina for claim 11 above, discloses a set of panels significantly as claimed except wherein each of the first panel and the second panel further comprises an insertion groove for a flexible tongue, the insertion groove being arranged between the end surface and the first surface of the respective first panel and the second panel, and wherein the third panel comprises a first tongue groove extending from the first surface thereof and a second tongue groove extending from the second surface thereof, wherein each tongue groove is arranged to receive a portion of the flexible tongue when the first panel, the second panel, and the third panel are joined (as is required by claim 16); and wherein each insertion groove is inclined towards the respective first surface of the first panel and the second panel, and wherein the respective first tongue and second tongue of the third panel are arranged to push each flexible tongue into the insertion groove when the third panel is joined to the first panel and the second panel (as is required by claim 18); and/or wherein each of the first panel and the second panel comprises at least one of a front edge and a back edge, which extends between the first surface and the second surface of the respective first panel and the second panel, and wherein one adjacent end of the edge groove of the respective first panel and the second panel is spaced apart from said at least one of a front edge and a back edge (as is required by claim 23).
	Hakansson teaches the use of a set of panels (see Fig. 5a) comprising a horizontal panel (1) and a vertical panel (2), the horizontal panel comprising a groove (receiving the shaded material 25; Fig. 5a), wherein the vertical panel is configured to be received in the groove, whereby the panels are joined, and further wherein the horizontal panel further comprises a first insertion groove (holding the first tongue 3c) for a flexible tongue (3c), and a second insertion groove (holding second tongue 3d) for a flexible tongue (3d), each insertion groove being arranged between a lower surface and an upper surface of the horizontal panel, and wherein the vertical panel comprises a first tongue groove (receiving the end of first tongue 3c) extending from a first surface (the left-hand surface) thereof and a second tongue groove 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Forschle such that each of the first panel and the second panel (i.e. the horizontal panels) further comprises an insertion groove for a flexible tongue, the insertion groove being arranged between the end surface and the first surface of the respective first panel and the second panel, and wherein the third panel (i.e. the vertical panel) comprises a first tongue groove extending from the first surface thereof and a second tongue groove extending from the second surface thereof, wherein each tongue groove is arranged to receive a portion of the flexible tongue when the first panel, the second panel, and the third panel are joined (as is required by claim 16); and wherein each insertion groove is inclined towards the respective first surface of the first panel and the second panel, and wherein the respective first tongue and second tongue of the third panel are arranged to push each flexible tongue into the insertion groove when the third panel is joined to the first panel and the second panel (as is required by claim 18); and/or wherein each of the first panel and the second panel comprises at least one of a front edge and a back edge, which extends between the first surface and the claim 23), as taught by Hakansson, for the purpose of securely attaching the horizontal and vertical panels together in a manner that is easy to assemble and also that hides the connecting parts from view in a final assembled position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678